PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/792,982
Filing Date: 25 Oct 2017
Appellant(s): LG Chem, Ltd.



__________________
Craig A. McRobbie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/23/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 6-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2014-111805 (Kim) in view of US 4509252 (Sabatino) and further in view of CN 102887364 (Gan).

    PNG
    media_image2.png
    790
    800
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claims 1 and 8, Kim discloses a battery tab-feeding device (electrode assembly manufacturing device 200) [0039] comprising a battery tab (260a, 260b) disposed on a non-coating part of an electrode plate (271, 272) during manufacturing of an electrode by fusing the battery tab 260a, 260b to the non-coating part of the electrode plate 271, 272 [0004], [0030], [0047], an electrode plate supporting part (conveyor belts 271a, 271b) disposed to support the electrode plate 271, 272 to expose a first surface from both surfaces of the electrode plate 271, 272 [0049], and a tab transferring part (finger members 255a, 255b) disposed to support the battery tab 260a, 260b and directly transfer the battery tab 260a, 260b to the non-coating part of the electrode plate 271, 272 to dispose a first side edge of the battery tab 260a, 260b perpendicular to a first side edge of the electrode plate 271, 272 and maintain the position of the battery tab 260a, 260b relative to the electrode plate 271, 272 during fusing (in the electrode tap fusion portion 270) [0045], [0046].

    PNG
    media_image4.png
    374
    310
    media_image4.png
    Greyscale

Kim does not teach the claimed guide part. Sabatino however teaches means for engaging, picking up (vertically transferring) and moving to an aligned position at least one cell element, including guide means, such that electrical interconnecting means are in proper position for making the desired electrical connections [1:57-2:2]. Specifically, a pickup head 50 having pickup finger devices 59 (tab transferring part) to engage connector straps 45 (battery tab) [7:49-63] has end walls 57 that define inwardly facing corner surfaces 129, 129’ (vertically protruding guide part) engaging the opposite ends of connector straps 45 (an interval based on a width of the battery tab such that lateral sides of the guide part are configured to contact lateral sides of the battery tab at a portion of the battery tab extending from the tab transferring part) to accurately position the straps on the pickup head and thus permit the connector lugs to correspondingly be accurately positioned (guides the transfer and prevents lateral displacement of the battery tab) [8:25-34]. See Fig. 9. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the battery tab-feeding device of Kim with a guide part coupled to the tab transferring part so as to have a shape that protrudes in a direction in which the tab transferring part transfers the battery tab, the guide part being configured to contact a portion of the battery tab extending from the tab transferring part, wherein the guide part has a structure in which an interval is based on a width of the battery tab such that lateral sides of the guide part are configured to contact lateral sides of the battery tab, as in Sabatino, because it would allow the battery tab to be accurately aligned in proper position for making the desired electrical connections.

    PNG
    media_image5.png
    406
    470
    media_image5.png
    Greyscale

Sabatino does not teach that the interval is adjustable. Gan however teaches a clamping mobile manipulator that has an interval that is adjustable, because it can clamp different sized products. See abstract, Fig. 1. Therefore it would have been obvious to one of ordinary skill in the art to form the interval in the guide part taught by Sabatino to be adjustable, as in Gan, because it would allow the battery tab-feeding device of the combination to guide the transfer of different sized battery tabs.
Note that while it appears that the electrode assembly manufacturing device taught by the combination of Kim, Sabatino and Gan would perform the same functionality as claimed, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding claim 4, Kim further discloses that the tab transferring part (finger members 255a, 255b) includes an upper holder (top finger of finger members 255a, 255b) that prevents displacement of an upper portion of the battery tab 260a, 260b and a lower holder (bottom finger of finger members 255a, 255b) that prevents displacement of a lower portion of the battery tab 260a, 260b [0045], [0046]. See Fig. 8.

    PNG
    media_image6.png
    252
    328
    media_image6.png
    Greyscale

Regarding claim 6, because Sabatino teaches that the guide part (corner surfaces 129, 129’) and tab transfer part (pickup finger devices 59) are coupled together as part of the pickup head 50 (see Fig. 9), and Kim teaches that the tab transferring part (finger members 255a, 255b) includes an upper holder (top finger of finger members 255a, 255b) (see Fig. 8), in the combination, the guide part would be coupled to the upper holder.
Regarding claim 7, although not explicitly taught by Sabatino, it would have been obvious to one of ordinary skill in the art at the time of invention to form the guide part from a metal material as a matter of design choice, because it is known in the art to form machines from metal for the purpose of strength and durability.
Regarding claims 11 and 12, Kim further discloses an electrode 271, 272 for a secondary battery formed of a coating part coated with an electrode mixture containing an electrode active material on a current collector of a metal sheet and a non-coating part where the electrode mixture is not coated and the metal sheet is exposed manufactured by the battery-tab feeding device 200 [0004], [0030], [0047].
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2014-111805 (Kim) in view of US 4509252 (Sabatino) and CN 102887364 (Gan), as applied to claims 1, 4, 6-8, 11 and 12 above, and further in view of US 2006/0051652 A1 (Samuels).
The combination of Kim, Sabatino and Gan teaches the battery tab-feeding device of claim 1, as shown above, but does not disclose a clip or clamp as an electrode plate fixing part. Samuels however teaches using one or more edge clamps to secure plates in position by squeezing with an electromagnetic clamp or a fixed clamp [0045]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the electrode supporting part in the battery tab-feeding device of the combination with a clamp as an electrode plate fixing part that prevents displacement of the electrode plate, because it can squeeze the electrode plate and so as to secure its position, as taught by Samuels.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2014-111805 (Kim) in view of US 5097878 (von Benda).
Kim discloses a battery tab-feeding device (electrode assembly manufacturing device 200) [0039] comprising a battery tab (260a, 260b) disposed on a non-coating part of an electrode plate (271, 272) during manufacturing of an electrode by fusing the battery tab 260a, 260b to the non-coating part of the electrode plate 271, 272 [0004], [0030], [0047], an electrode plate supporting part (conveyor belts 271a, 271b) disposed to support the electrode plate 271, 272 to expose a first surface from both surfaces of the electrode plate 271, 272 [0049], and a tab transferring part (lower piece of finger members 255a, 255b) disposed to support the battery tab 260a, 260b and directly transfer the battery tab 260a, 260b to the non-coating part of the electrode plate 271, 272 and maintain the position of the battery tab 260a, 260b relative to the electrode plate 271, 272 during fusing (in the electrode tap fusion portion 270), and a guide part (upper piece of finger members 255a, 255b) that guides the transfer of the battery tab 260a, 260b to dispose a first side edge of the battery tab 260a, 260b perpendicular to a first side edge of the electrode plate 271, 272 [0045], [0046], the guide part being coupled to the tab transferring part so as to have a shape that protrudes in a direction in which the tab transferring part transfers the battery tab 260a, 260b, the guide part being configured to contact an upper surface of the battery tab 260a, 260b extending from the tab transferring part. See Fig. 8.

    PNG
    media_image7.png
    234
    358
    media_image7.png
    Greyscale

Kim does not teach that the guide part includes an electromagnet member. Von Benda however teaches that an electrode tab can expediently be held on a holding tool by an electromagnet, whereby the tab can be securely held and released by switching off the electromagnet [2:8-24]. Therefore it would have been obvious to one of ordinary skill in the art to include an electromagnet member, as in von Benda, in the guide part of Kim, because it is known to be expedient for securely holding and releasing an electrode tab.
Note that while it appears that the electrode assembly manufacturing device taught by the combination of Kim and von Benda would perform the same functionality as claimed, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.

(2) Response to Argument
Applicant’s arguments have been considered and they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, both Sabatino and Gan include motivations that are sufficiently specific to the incorporated features that one of ordinary skill in the art, taking into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, would have had reason to incorporate the individually cited features. Specifically, Sabatino includes an explicit motivation related directly to the guide parts (inwardly facing corner surfaces 129, 129’) in particular, teaching that they can properly position the electrode strap (see column 8 lines 29-36). Similarly, Gan provides the motivation related directly to making the interval adjustable, in order to reach the object of clamping different sized products (see abstract). Therefore, even without incorporating the entirety of the devices taught by Sabatino and Gan, and without knowledge gleaned only from the applicant’s disclosure, one of ordinary skill in the art still would have been motivated to add a guide part as in Sabatino to the device of Kim, and to make the interval adjustable as in Gan.
The applicant argues that the guide part of Sabatino is not configured to contact a portion of the battery tab extending from the tab transferring part because in Sabatino it is opposite ends of the connector straps 45 that are positioned between the walls 57 instead of the electrode tabs being supported by a single end, as in Kim. However, as shown in Fig. 9, the opposite ends of the connector straps 45 contacted by the corner surfaces 129, 129’ as the guide part of the walls 57 in Sabatino are positioned apart from the pickup finger devices 59 as the tab transferring part, and thus the portion where Sabatino’s guide part contacts the battery tab is nevertheless also a portion of the battery tab extending from the tab transferring part. Furthermore, the claims do not specify the orientation in which the portion of the battery tab contacted by the guide member extends from the tab transferring part, and thus do not preclude such portion from being opposite ends, nor do the claims sufficiently define the claimed lateral sides of the electrode tab such that they could not be considered equivalent to the opposite ends as in Sabatino. Additionally, Sabatino’s motivation is sufficiently clear, and the abutting corner structure as the guide member is sufficiently simple, that one of ordinary skill in the art would have been motivated by Sabatino’s teaching to include a guide part in the device of Kim even if they would not necessarily have used the precise structure as used in Sabatino’s device. Rather, one of ordinary skill in the art would have been able to modify the structure as necessary, for example such that it is disposed at a different position and/or contacts different edge portions of the battery tab, in order for it to appropriately facilitate the proper positioning of Kim’s electrode tab in the finger member 255a, 255b. Note that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references, rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. "KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
In response to applicant's argument that the configuration of Gan, in which a plurality of grips 2 are carried on upper 17 and lower plates 18 which move relative to each other, would not work with the teachings of Sabatino, in which the walls 57 must also support the scissoring arm structure 59 via the shafts 55, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Sabatino is being relied on for its specific teaching to include guide parts, not for the full structure of its device overall. Furthermore, Sabatino does not teach away from the combination even when considering its whole structure, because one of ordinary skill in the art would have been able to make suitable modifications in order to accommodate movable walls as in Gan to provide an adjustable interval. For example, movable walls are not incompatible with the walls supporting the shafts; all that would be needed would be to extend the lengths of the shafts and connect them slidably through the walls, such that they could accommodate different positions of the walls. Similarly, Gan is relied on only for its teaching to make the interval adjustable, and one of ordinary skill in the art would not necessarily need to apply the specific movable plate structure used in Gan, but would also have been able to use alternative structures, if necessary, in order to achieve the disclosed adjustability.
In response to applicant’s argument that claim 12 is allowable by virtue of its dependence on claim 1, it is noted that claim 12 is not directed to the battery tab-feeding device recited in claim 1, but rather is a product-by-process claim, reciting only an electrode manufactured by the device. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case the applicant has not shown any difference between the claimed electrode and the electrode produced in Kim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the upper holder extends beyond the length of the lower holder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, although the claim recites generally that the guide part has a shape “that protrudes in a direction in which the tab transferring part transfers the battery tab”, the claim does not recite what the guide part protrudes from. Accordingly, the upper piece of Kim’s finger member 255b, which protrudes from the main transfer body 254b, meets the limitation on the guide member as claimed, even if it does not protrude past the lower piece of the finger member 255b as the tab transferring part.
Similarly, the applicant argues that because both pieces of Kim’s finger member 255b overlap in the vertical direction to both grip the end of the battery tab, it is not reasonable to say that the guide part contacts an upper surface of the battery tab extending from the lower holder. However, the claim does not specify where on the upper surface the guide part makes contact. In other words, the claim does not require that a position where the guide part contacts the battery tab is a position that extends from the lower holder, but rather it only requires that the upper surface of the battery tab extends from the holder, and the guide part contacts the upper surface. Furthermore, the claim only recites an upper surface as a whole, it does not distinguish between different portions of the upper surface. Therefore a portion which extends from the finger member 255b and a portion which overlaps the finger member 255b are both considered to be part of the same “upper surface” as claimed.  Thus the configuration of Kim is fully sufficient to meet the claim, because by virtue of the finger member 255b gripping the battery tab at its end, the battery tab (including its upper surface) extends from the finger member 255b (including its lower piece as the claimed tab transferring part) and the upper piece (as the claimed guide part) of the finger member 255b, by gripping from above the battery tab, contacts the upper surface of the battery tab as claimed.
The applicant further argues that both pieces of Kim’s finger member 255b must collectively be considered the tab transferring part, but has failed to show how the claims distinguish the claimed tab transferring part from the lower piece by itself of Kim’s finger member 255b. Although the applicant argues that the upper and lower pieces of Kim’s finger member 255b must cooperate to grip the tab, the claims do not preclude the claimed tab transferring part from also working in cooperation with other components to accomplish the claimed functions of supporting the battery tab, transferring the battery tab to the non-coating part of the electrode plate and maintaining the position of the battery tab relative to the electrode plate during fusing, nor do the claims specify any particular structure or shape of the claimed tab transferring part.
The applicant further argues that it would not have been obvious to combine an electromagnet as in von Benda with the finger grips of Kim, because it would render the second side of the fingers redundant, however, it is considered that that the combination would nevertheless still be beneficial by further improving the security and expediency with which the tab is gripped, as taught by von Benda in column 2 lines 8-24. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Furthermore, redundancy is not considered to be a teaching away that would outweigh the obviousness of the combination. "Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998). “A given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine" Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted); Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HMM/
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727   

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.